DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 12-14, 16-20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teramoto (US 20140184066 A1).

With regards to claim 1. (Currently amended) Teramoto disclose(s):
A lighting system (figs 1-10), comprising: 
a plurality of nodes (each of 20a/20b, 30a-30f; fig 1) comprising a first node (20a/20b; fig 1) and two or more second nodes (30a-30f; fig 1), wherein 
the first node (20a/20b; fig 1; 20a in fig 2; 20; fig 3; see equivalent master lamp 50 in fig 8) is associated with and is co-located with a first lighting fixture (see node corresponding to a master lamp 20a co-located with the same master lamp in fig 2; 20; fig 3) disposed  in a fixed location along a roadway (lights within luminaries in figs 9a/9b [0081]), 
the two or more second nodes (30a-30f; fig 1) are associated with two or more second lighting fixtures disposed in corresponding fixed locations  along the roadway ( lights within luminaries in figs 9a/9b [0081]), 
the first node (20a/20b; fig 1; 20a in fig 2; 20; fig 3; see equivalent master lamp 50 in fig 8) is communicatively coupled to at least one sensor (22; fig 3; see master node in lamp 50 directly/indirectly “communicatively coupled to” sensor 11 in fig 8) to at least sense traffic along the roadway (11; fig 8; [0075]), the first node being configured to 
(i) fetch or receive data corresponding to the sensed traffic from the at least one sensor (see 50 receiving data from 10a in fig 8; see fig 1 for master/slave configuration of lamps; see “The numbers of the lamp 50… are merely illustrative. Accordingly any numbers of equipment can be adopted to be connected to the management apparatus 10A via the network 40A” [0070]), 
(ii) determine whether the sensed traffic exceeds a threshold traffic value ([0075] [0056]), 
(iii) generate a first command in response to determining whether the sensed traffic
(iv) communicate the first command to the two or more second nodes ([0056]), and 


With regards to claim 2. (Original) Teramoto disclose(s):
The lighting system of claim 1, 
wherein the first node (20a/20b; fig 1; 20a in fig 2; 20; fig 3) is configured to analyze the data to determine whether a condition is met (see 24b; fig 3; [0055]).  

With regards to claim 3. (Original) Teramoto disclose(s):
The lighting system of claim 2, 
wherein the first node is configured to compare a measurement value extracted from the data with a predetermined threshold (see s202 in fig 10 [00088]; see [0055-0056] for master controlling slave light).  

With regards to claim 4. (Currently amended) Teramoto disclose(s):
The lighting system of claim 3, 
wherein the first node is configured to generate a second command in response to the measurement value exceeding or falling below the predetermined threshold (s205; fig 10; see [0055-0056] for master controlling slave light).  

With regards to claim 5. (Currently amended) Teramoto disclose(s):
The lighting system of claim 1, 
wherein the at least one sensor is selected from the group 

With regards to claim 7. (Currently amended) Teramoto disclose(s):
The lighting system of claim 1, 
wherein the two or more second nodes (30a-30f; fig 1) are communicatively coupled to a power controller of the two or more second lighting fixtures (“switching on-and-off control or a light modulation control with respect to the slave lamps 30A to 30F under its own control” [0039]; the examiner takes the position that controlling on/off/light-modulation involves a power controller corresponding to the slaves lamps).  

With regards to claim 12. Teramoto disclose(s):
A lighting system (figs 1-10), comprising, 
a set of lighting fixtures (each of 20a/20b, 30a-30f; fig 1) disposed in fixed locations along a roadway (luminaires in figs 9a/9b [0081]), wherein each lighting fixture is associated with a control node (20a/20b; fig 1; 20a in fig 2; 20; fig 3; see equivalent master lamp 50 in fig 8), wherein the control node is co-located with at least one lighting fixture (see node corresponding to a master lamp 20a in fig 2; 20; fig 3) of the set of lighting fixtures (each of 20a/20b, 30a-30f; fig 1),
and wherein a specified control node (20a/20b; fig 1; 20a in fig 2; 20; fig 3) associated with a specified lighting fixture (20a/20b; fig 1; 20a in fig 2; 20; fig 3) is configured to instruct, based on sensor information (22; fig 3; see 11 in fig 8) detected by at least one sensor (22; fig 3; see 11 in fig 8), another control node associated with another lighting fixture (30a-30f; fig 1) to cause a change in the another lighting fixture's light output based on the sensor information ([0056]), wherein the at least one sensor is to at least sense traffic (11; fig 8; [0075]) along the roadway, and the specified control node is to determine whether the sensed traffic exceeds a threshold traffic value ([0075] [0056])and generate a command in response to determining whether the sensed traffic exceeds the threshold traffic value value ([0056]; see figs 9a/9b and [0081-0083] for differences in illumination between traffic jam and normal traffic).  

With regards to claim 13. (Original) Teramoto disclose(s):
The lighting system of claim 12, 
wherein the specified control node is an intelligent control node (20a/20b; fig 1; 20a in fig 2; 20; fig 3; master lamp controlling other lamps based on feedback involves intelligent control).  

With regards to claim 14. (Previously presented) Teramoto disclose(s):
The lighting system of claim 13, 
wherein the another control node (30a-30f; fig 1) is a response controller node (30a-30f; fig 1), and wherein the response controller node is configured to issue commands to an associated lighting fixture (30a-30f; fig 1) based on commands received from the intelligent control node ([0056]).  

With regards to claim 16. (Currently amended) Teramoto disclose(s):
The lighting system of claim 12, 
wherein the at least one sensor comprises at least one of 

With regards to claim 17. (Currently amended) Teramoto disclose(s):
A method (figs 1-10) for use with a set of lighting fixtures (each of 20a/20b, 30a-30f; fig 1), the method comprising: 
autonomously altering a light output of a first lighting fixture (30a-30f; fig 1) of the set of lighting fixtures disposed in fixed locations along a roadway (see luminaries in figs 9a/9b [0081]), wherein the altering comprises: 
and is co-located with a second lighting fixture (see node corresponding to a master lamp 20a co-located with the same master lamp in fig 2; 20; fig 3) of the set of lighting fixtures disposed along the roadway; and 
communicating to a second node (30a-30f; fig 1) associated with the first lighting fixture (30a-30f; fig 1), in response to determining that the data indicates that the sensed traffic exceeds a threshold traffic value ([0075] [0056]), a message configured to cause a power controller of the first lighting fixture to alter the light output at the first lighting fixture ([0056]; see figs 9a/9b and [0081-0083] for differences in illumination between traffic jam and normal traffic).  

With regards to claim 18. (Currently amended) Teramoto disclose(s):
The method of claim 17, 
wherein the at least one sensor comprises 

With regards to claim 19. (Original) Teramoto disclose(s):
The method of claim 17, 
wherein the communicating is performed wirelessly [0039].  

With regards to claim 20. (Previously presented) Teramoto disclose(s):
The method of claim 17, 
further comprising, prior to the communicating, determining, from the sensor (22; fig 3; see 11 in fig 8) information and by a processor of the first node (24; fig 3) associated with the 

With regards to claim 22. Teramoto disclose(s):
A lighting system, comprising: 
a first node (20a/20b; fig 1; 20a in fig 2; 20; fig 3) associated with and co-located with a first lighting fixture (see node corresponding to a master lamp 20a co-located with the same master lamp in fig 2; 20; fig 3) disposed in a first fixed location along a roadway (see luminaires in figs 9a/9b [0081]); and 
a second node (30a-30f; fig 1) associated with a second lighting fixture (30a-30f; fig 1)disposed in a second fixed location along the roadway (see fixed luminaires within a road in fig 9a/9b), wherein the first node (20a/20b; fig 1; 20a in fig 2; 20; fig 3) is communicatively coupled to a sensor (22; fig 3; see 11 in fig 8) to at least sense traffic along the roadway (11; fig 8; [0075]), and wherein the first node is configured to 
(i) fetch or receive data corresponding to the sensed traffic from the sensor (see 50 receiving data from 10a in fig 8; see fig 1 for master/slave configuration of lamps; see “The numbers of the lamp 50… are merely illustrative. Accordingly any numbers of equipment can be adopted to be connected to the management apparatus 10A via the network 40A” [0070]), 
(ii) determine whether the sensed traffic exceeds a threshold traffic value ([0075] [0056]), 
(iii) generate a first command in response to determining whether the sensed traffic exceeds the threshold traffic value ([0056]; see figs 9a/9b and [0081-0083] for differences in illumination between traffic jam and normal traffic), and 
(iv) communicate the first command to the two or more second nodes  ([0056])
wherein the second node is not configured to issue commands to the second lighting fixture based on the sensor data ([0056]), the generated command from the first node is indicative of an instruction to alter a light output at the second lighting fixture ([0056]).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (US 20140184066 A1) in view of Hattori (US 20120074842)

With regards to claim 6. (Currently amended) Teramoto disclose(s):
The lighting system of claim 1, 
Teramoto does not disclose(s):
wherein the at least one sensor comprises a video camera.  
Hattori teaches
wherein at least one sensor, to at least sense traffic along the roadway, comprises a video camera [0032].  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting system of Teramoto by implementing the at least one sensor, to at least sense traffic along the roadway, comprises a video camera .

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (US 20140184066 A1) in view of Schroder (US 20120286770 A1)

With regards to claim 8. (Currently amended) Teramoto disclose(s):
The lighting system of claim 7, 
Teramoto does not disclose(s):
wherein the two or more second nodes are configured to instruct the power controller, according to a Digital Addressable Lighting Interface (DALI) protocol and based on the command, to alter the light output of the second lighting fixture.  
Schroder teaches
wherein the two or more second nodes are configured to instruct the power controller, according to a Digital Addressable Lighting Interface (DALI) protocol and based on the command, to alter the light output of the second lighting fixture (see multiple nodes in fig 1; see [0052-0054] for DALI).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting system of Teramoto by implementing the two or more second nodes are configured to instruct the power controller, according to a Digital Addressable Lighting Interface (DALI) protocol and based on the command, to alter the light output of the second lighting fixture as disclosed by Schroder in order to individually control multiple lighting fixtures while bi-directionally communicating lighting fixtures as taught/suggested by Schroder ([0052-0054]).

With regards to claim 9. (Currently amended) Teramoto as modified disclose(s):

Teramoto further disclose(s):
wherein the power controller (“switching on-and-off control or a light modulation control with respect to the slave lamps 30A to 30F under its own control” [0039]; the examiner takes the position that controlling on/off/light-modulation involves a power controller corresponding to the slaves lamps)is configured to perform an operation comprising 
turning on the two or more second lighting fixtures (“switching on-and-off control or a light modulation control with respect to the slave lamps 30A to 30F under its own control” [0039]; the examiner takes the position that controlling on/off/light-modulation involves a power controller corresponding to the slaves lamps), 
turning off the two or more second lighting fixtures (“switching on-and-off control or a light modulation control with respect to the slave lamps 30A to 30F under its own control” [0039]; the examiner takes the position that controlling on/off/light-modulation involves a power controller corresponding to the slaves lamps), 
dimming at least one light beam of the two or more second lighting fixtures (“switching on-and-off control or a light modulation control with respect to the slave lamps 30A to 30F under its own control” [0039]; the examiner takes the position that controlling on/off/light-modulation involves a power controller corresponding to the slaves lamps), or 
brightening the at least one light beam of the two or more second lighting fixtures (“switching on-and-off control or a light modulation control with respect to the slave lamps 30A to 30F under its own control” [0039]; the examiner takes the position that controlling on/off/light-modulation involves a power controller corresponding to the slaves lamps).  

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (US 20140184066 A1

With regards to claim 21. (Previously presented) Teramoto disclose(s):
The lighting system of claim 1, 
wherein the second node (30a-30f; fig 1) is not using nor needing any sensors (see 30a-30f being controlled by master lamps in fig 1; see also [0056]).  
Teramoto does not explicitly disclose(s):
wherein the second node is not coupled to any sensors
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have implemented the second node is not coupled to any sensors within the lighting system of Teramoto in order to improve electrical efficiency and reducing price of the unit by avoiding implementing unnecessary means as suggested by Teramoto in [0056].

Response to Arguments
Applicant's arguments filed on 7/20/2020 have been fully considered but they are not persuasive. 
Applicant asserts that the prior art, Teramoto, fails to disclose “a lighting system having a plurality of nodes comprising a first node and two or more second nodes, the first node is associated with and is co-located with a first lighting fixture disposed in a fixed location along a roadway, and (b) the two or more second nodes are associated with two or more second lighting fixtures disposed in corresponding fixed locations along the roadway, and the first node is communicatively coupled to a sensor to at least sense traffic along the traffic area, the first node being configured to (i) fetch or receive data corresponding to the sensed traffic from the sensor, (ii) determine whether the sensed traffic exceeds a threshold traffic value, (iii) generate a first command in response to determining whether the sensed traffic exceeds the threshold traffic value, and (iv) communicate the first command to the two or more second nodes, the first command is indicative of an instruction to alter a light output of the two or more second lighting 
Applicant states:
even assuming for the sake of argument that the management apparatus IA of FIG. 8 of Teramoto is considered to comprise a first node configured to determine whether sensed traffic exceeds a threshold traffic value and generate and communication a first command to two or more second nodes in response to determining whether the sensed traffic exceeds the threshold traffic value, which is not conceded, it is noted that the management apparatus I OA is not co-located with afirst lighting fixture disposed in a fixed location along a roadway. Instead, Teramoto appears to show that the management apparatus 10A comprises a server or some other device which receives sensor data/signals but which is located remote from all lamps 50 or vehicle lamps 60 of a lighting control system 2.
The examiner respectfully disagrees; First, the examiner clarifies that claim limitations “the first node is associated with and is co-located with a first lighting fixture disposed in a fixed location along a roadway,” and “the first node is communicatively coupled to at least one sensor” do not require the “at least one sensor” being “co-located” with “the first node”. On the contrary, the claims only requires the “at least one sensor” being “communicatively coupled to” the “first node”. In the same way, Teramoto, discloses “at least one sensor” (11; fig 8; [0075]) being “communicatively coupled” to the “first node” (the sensor 11 within management apparatus 10A being in communication with master/slave lamp 50 throughout network 40a). Also, Teramoto, discloses that the first node (20a/20b; fig 1; 20a in fig 2; 20; fig 3; see equivalent master lamp 50 in fig 8) is associated with and is co-located with a first lighting fixture (see node corresponding to a master lamp 20a co-located with the same master lamp in fig 2; 20; fig 3) disposed  in a fixed location along a roadway (lights within luminaries in figs 9a/9b .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2844